Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE).  Claims 1-3 and 6-7 are pending in the application.
Drawing Objections
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow sensor comprises two thermistors” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
At present, no claim limitations are interpreted under 35 USC 112(f).
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation “signals issued by the first thermistor are processed in an integrated circuit” (claim 1, ln. 12-13) should read --signals issued by the first thermistor are configured to be processed in an integrated circuit-- in order to avoid any interpretation that the claim is directed to a method of operating an inhalator device as opposed to the apparatus of an inhalator device.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
	Regarding claim 1, the limitation “An inhalator device…comprising…a flow sensor comprising a first thermistor to detect a beginning of inhalation, wherein the first thermistor is connected to a circuit board” (claim 1) is not described in the original specification.  While the disclosure does have a circuit board in the overall inhaler system, the applicant does not disclose that the “inhalator device” (i.e. inhalator component 2; see Figs. 1-2) that couples to the inhaler has a circuit board.  The circuit board appears to be located in the “inhaler” (i.e. inhaler part 1; see Figs. 1-2).
Any remaining claims are rejected as being dependent upon a rejected base claim.
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
both the “inhalator device” and the “inhaler” (i.e. the inhalator device as a subcomponent that connects to another “inhaler” subcomponent of a system).
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-3 and 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cross (2005/0268911).
Regarding claim 1, Cross discloses an inhalator device, for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 13, cartridge 130, forms a vapor air mixture as indicated by the air flow arrows), comprising: a housing (Fig. 13, cartridge 130 has a housing); a chamber arranged in the housing (Fig. 13, air flow 138 indicates there is a chamber within the housing of cartridge 130); an air admission opening for supply of air from the surroundings to the chamber (Fig. 13 depicts air openings in the housing of cartridge 130); an electric heating element for evaporating a portion of a liquid material (Fig. 13, metal foils 136 are electrically connected to the power supply 154; see [0084]. [0069] discloses that the heated material may be a liquid solution), wherein a vapor that is formed is mixed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol (Fig. 13, vapor forms from the drug coated foils when heated); and a flow sensor comprising a first thermistor to detect a beginning of inhalation, wherein the first thermistor is connected to a circuit board (Fig. 13, breath sensor 134; [0084] discloses that the flow sensor may be a thermistor), signals issued by the first thermistor are processed in an integrated circuit (Fig. 13, microcontroller 152 communicates with breath sensor 134), and the integrated circuit is configured to switch to an energy saving sleep mode as long as the inhalator device is not coupled to an inhaler ([0085] discloses that, when not operating, the microcontroller 152 is maintained in sleep mode until the cartridge 130 is inserted into the device).
Regarding claim 2, Cross discloses the flow sensor as upstream of the electric heating element with respect to airflow through the device (Fig. 13 depicts the breath sensor 134 as located upstream of the metal heating foils 136).
Regarding claim 3, Cross discloses the flow sensor comprising two thermistors ([0084] discloses that the breath actuation sensor 134 may comprise two temperature sensing devices, such as thermistors).
Regarding claim 6, Cross discloses the integrated circuit as a microprocessor (Fig. 13, microcontroller 152).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785